DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on June 21, 2022 is acknowledged.
Claims 4-8 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.

Claims Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (CN107473868A, with reference to the machine translation, hereinafter referred to as Tan) in view of Li et al. (CN107151191A, with reference to the machine translation, hereinafter referred to as Li).
Regarding claim 1, Tan discloses a composite organic material for joint control of nitrogen and phosphorus emission in farmlands (Abstract, synergy organic-inorganic set meal fertilizer).
It is within the ambit of one having ordinary skill in the art to understand and appreciate that parts by weight is a ratio of one component quantitatively compared to another component. Further, one having ordinary skill in the art would appreciate and understand that the parts by weight of edible fungi residues, parts of charcoal, and parts of rhamnolipid can be reduced to the following ranges, as discussed below in the equations:
                
                    
                        
                            200
                            -
                            250
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            e
                            d
                            i
                            b
                            l
                            e
                             
                            f
                            u
                            n
                            g
                            i
                             
                            r
                            e
                            s
                            i
                            d
                            u
                            e
                            s
                        
                        
                            5
                            -
                            10
                             
                            p
                            a
                            r
                            t
                            s
                             
                            r
                            h
                            a
                            m
                            n
                            o
                            l
                            i
                            p
                            i
                            d
                        
                    
                     
                    ~
                     
                    
                        
                            20
                            -
                            50
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            e
                            d
                            i
                            b
                            l
                            e
                             
                            f
                            u
                            n
                            g
                            i
                             
                            r
                            e
                            s
                            i
                            d
                            u
                            e
                            s
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            r
                            h
                            a
                            m
                            n
                            o
                            l
                            i
                            p
                            i
                            d
                        
                    
                
            
                
                    
                        
                            300
                            -
                            350
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            c
                            h
                            a
                            r
                            c
                            o
                            a
                            l
                        
                        
                            5
                            -
                            10
                             
                            p
                            a
                            r
                            t
                            s
                             
                            r
                            h
                            a
                            m
                            n
                            o
                            l
                            i
                            p
                            i
                            d
                        
                    
                     
                    ~
                     
                    
                        
                            30
                            -
                            70
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            c
                            h
                            a
                            r
                            c
                            o
                            a
                            l
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            r
                            h
                            a
                            m
                            n
                            o
                            l
                            i
                            p
                            i
                            d
                        
                    
                
            
Tan discloses that the synergy organic-inorganic set meal fertilizer includes 40-50 parts of edible fungi residues (Pg. 2 ln. 26) and 22-32 parts of plant ash (i.e., charcoal) (Pg. 2 ln. 28).

Tan discloses that the synergy organic-inorganic set meal fertilizer includes 4-6 parts antibiotic generated bacterium, however, Tan does not expressly disclose including rhamnolipid. However, Li discloses rhamnolipid from 1-5 parts (Pg. 2 ln. 19). One having ordinary skill in the art would have been motivated to look towards Li to include rhamnolipid where “rhamnolipid with the addition in a fertilizer, is a biosurfactant, with wetting action, and has antifungal properties” (Pg. 3 ln. 18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Tan with Li to include rhamnolipid in the fertilizer to provide antifungal properties and act as a biosurfactant with wetting action.
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Li as applied to claim 1 above, and further in view of Fan et al. (CN105566012A, with reference to the machine translation, hereinafter referred to as Fan).
Claims 2-3 is/are considered product-by-process claims, because claim 2 positively recites “the composite organic material is prepared by a method” and claim 3 positively recites “according to claim 2, wherein the fermentation is carried out.”  Emphasis added. 
The Applicant is informed that the Examiner is interpreting the claimed process steps as resulting in a product having structural elements of fermented material with a moisture content of 30-40%. Tan as modified by Li does not expressly disclose the resulting moisture content of 30%-40%. Fan discloses a fermentation process substantially similar to or identical to Tan as modified by Li that results in a moisture content of 34%-36% (Pg. 2-3 ln. 25-38 and 1-11, respectively, where edible fungi, charcoal and an anti-microbial bacteria are fermented which results in a moisture content of 34%-36%). One having ordinary skill in the art would appreciate and recognize after reading Fan that an optimum or workable range of the resulting moisture content of the fermented material is between 34%-36% (Pg. 3 ln. 4). Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to look towards Fan to appreciate and recognize that an optimum or workable range of the resulting moisture content is between 34%-36%. See MPEP § 2144.05(II).
Therefore, one having ordinary skill in the art Tan as modified by LI in further view of Fan discloses the structural elements of fermented material (Tan, Pg. 2 ln. 20-21, discloses that the prepared method of the materials is fermented; Li, Abstract, generally discloses that the materials are fermented; Fan, Abstract, discloses that the edible fungi residues are fermented) and that the resulting moisture content is 34%-36% (Fan, Pg. 3 ln. 4). The patentability of a product does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached M-F 830-530pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                  

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731